ON PETITION EOR REITEARING.
Beard, Justice.
A petition for rehearing has been filed by the relator in this case, accompanied by a brief of his counsel in support of the same.
*61The only point presented in the brief not discussed in the original brief and argument is, that the relator is a judicial officer and hence comes within the terms of Section 18, Article 3, of the Constitution, and that he could be removed by impeachment only. We think this contention has been fully answered in the negative by this court in Farm Investment Co, v. Carpenter, 9 Wyo., 110-143, where, speaking of the Board of Control, the following language is used: “The board, it is true, acts judicially, but the power exercised is quasi judicial only, and such as under proper circumstances may appropriately be conferred upon executive officers or boards. The jurisdiction bears some resemblance to that of the land department of the government concerning the disposal of public lands. That department is not regarded as a court, or as a branch of the judicial department; nor is its jurisdiction upheld upon the basis of any authority residing in Congress to establish courts. It is considered as an administrative department, and its powers are held to be quasi judicial only.”
The other points presented by the petition were fully presented, argued and considered upon the hearing, and upon re-examination we discover no reason to change the former opinion. Rehearing denied.
ParmUlíe, District Judge, concurs.